DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted by applicant dated 02/23/2021 and 09/17/2021 have been considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
As per claim 1, the claim recite(s) a system comprising components which may be interpreted simply as software, which does not fall under one of the four statutory categories.  It is suggested to amend the claim to recite hardware elements.  
Dependent claims 2-10 depend on independent claim 1 and they do not further limit the claim to statutory subject matter, therefore they are also rejected under 35 U.S.C. 101.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 9, 11 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Parry et al. US2020/0202017 hereinafter referred to as Parry.
As per claim 1, Parry teaches a system, comprising: an encryption engine configured to: receive storage device telemetry data; encrypt, using a first encryption key, the storage device telemetry data (Parry paragraph [0026], [0029], receive and encrypt log data with symmetric key); and 
encrypt, using a second encryption key, the first encryption key (Parry paragraph [0026], [0029], encrypt symmetric key with public key); and 
a message handler configured to: format a telemetry message, wherein the telemetry message includes: the encrypted storage device telemetry data; and the encrypted first encryption key based on the second encryption key (Parry paragraph [0026], [0029], generate encrypted data payload with includes encrypted log data and the encrypted symmetric key); and 
send the telemetry message to a first client system configured to decrypt: the first encryption key from the encrypted first encryption key based on the second encryption key; and the storage device telemetry data from the encrypted storage device telemetry data (Parry paragraph [0027], [0031], send encrypted payload to server.  Server decrypts encrypted symmetric key with private key and decrypts encrypted log data with symmetric key).  

As per claim 3, Parry teaches the system of claim 1, wherein: the first encryption key is a symmetric key; the second encryption key is a public key of a public-private key pair; and the first client system includes a private encryption key for the public-private key pair of the second encryption key (Parry paragraph [0026]-[0027],[0029], [0031], encrypt log data with symmetric key and encrypt symmetric key with public key.  Send encrypted payload to server.  Server decrypts encrypted symmetric key with private key).  

As per claim 9, Parry teaches the system of claim 1, further comprising the first client system, wherein the first client system comprises: a telemetry data manager configured to: receive the telemetry message; determine the encrypted storage device telemetry data; and determine the encrypted first encryption key based on the second encryption key; and a decryption engine configured to decrypt: the first encryption key from the encrypted first encryption key based on the second encryption key; and the storage device telemetry data from the encrypted storage device telemetry data (Parry paragraph [0027], [0031], send encrypted payload to server.  Server decrypts encrypted symmetric key with private key and decrypts encrypted log data with symmetric key).  

As per claims 11 and 13, the claims claim a method essentially corresponding to the system claims 1 and 3 above, and they are rejected, at least for the same reasons.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Parry, in view of Jevans US2013/0283039.
As per claim 2, Parry teaches the system of claim 1.
Parry does not explicitly disclose wherein: encryption engine is further configured to encrypt, using a third encryption key, first encryption key; 
message further includes the encrypted first encryption key based on the third encryption key; and 
message handler is further configured to send the message to a second client system configured to decrypt: the first encryption key from the encrypted first encryption key based on the third encryption key; and the data from the encrypted data.  
Jevans teaches wherein: encryption engine is further configured to encrypt, using a third encryption key, first encryption key (Jevans paragraph [0010], [0018], encrypt message key with recipients public keys); 
message further includes the encrypted first encryption key based on the third encryption key (Jevans paragraph [0018], [0024], [0026], bundle encrypted message with encrypted message keys); and 
message handler is further configured to send the message to a second client system configured to decrypt: the first encryption key from the encrypted first encryption key based on the third encryption key; and the data from the encrypted data (Jevans paragraph [0018], [0022], [0024], [0026], send bundled message to recipients.  Recipients decrypt encrypted message key and decrypt encrypted message).  
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Parry with the teachings of Jevans to include encrypting a key with a plurality of recipients public keys and including the plurality of encrypted keys in a message in order to securely send the encrypted log data to a plurality of authorized recipients.

As per claim 12, the claim claims a method essentially corresponding to the system claim 2 above, and is rejected, at least for the same reasons.

Claims 4, 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Parry.
As per claim 4, Parry teaches the system of claim 1, further comprising a data storage device configured to: periodically collect telemetry data sets (Parry paragraph [0021], monitor and collect log data which comprises a plurality of data.  The log data comprising data over a period of time); and 
send each telemetry data set of a plurality of data sets to the encryption engine, wherein: the encryption engine is further configured to encrypt each telemetry data set; and the message handler is further configured to send each encrypted telemetry data set to the first client system (Parry paragraph [0023], [0026]-[0028], [0029], [0031], receive request for log data or a portion thereof and encrypt the requested log data.  Send the encrypted log data to server. Server decrypts encrypted log data)(Parry teaches log data comprising a plurality of data.  It would have been obvious to one of ordinary skill in the art that the request for log data is a request for the plurality of data of log data, therefore a plurality of data is being encrypted and sent).  

As per claim 14, the claim claims a method essentially corresponding to the system claim 4 above, and is rejected, at least for the same reasons.

As per claim 16, Parry teaches the computer-implemented method of claim 11, wherein: collecting the storage device telemetry data includes collecting the storage device telemetry data from a storage device configured to use a non-volatile memory express (NVMe) storage protocol; and sending the telemetry message includes using an NVMe telemetry command (Parry paragraph [0016], [0019], [0027], [0033], host system is coupled to the memory system using NVMe interface)(It is obvious to one of ordinary skill in the art that NVMe protocols and commands are used).  

Claims 5-6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Parry, in view of McConnell et al. US2021/0303443 hereinafter referred to McConnell.
As per claim 5, Parry teaches the system of claim 4, wherein: the data storage device includes: the encryption engine; and the message handler; the data storage device is further configured to generate a new first encryption key (Parry paragraph [0028]-[0029], generate encryption key).
Parry does not explicitly disclose a new first encryption key for each telemetry data set; and encryption engine is further configured to encrypt each telemetry data set using a different first encryption key.  
McConnell teaches a new first encryption key for each telemetry data set; and encryption engine is further configured to encrypt each telemetry data set using a different first encryption key (McConnell paragraph [0281], [0301], encrypt different types of trace data with different encryption keys).  
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Parry with the teachings of McConnell to include encrypting different types of trace data with different encryption keys in order to provide granular access control of the different types of log data.

As per claim 6, Parry in view of McConnell teaches the system of claim 5, wherein: the data storage device is further configured to use a non-volatile memory express (NVMe) storage protocol; and the message handler is further configured to use an NVMe telemetry command to send the telemetry message (Parry paragraph [0016], [0019], [0027], [0033], host system is coupled to the memory system using NVMe interface)(It is obvious to one of ordinary skill in the art that NVMe protocols and commands are used).  

As per claim 15, the claim claims a method essentially corresponding to the system claim 5 above, and is rejected, at least for the same reasons.


Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Parry, in view of Sikaria et al. US2018/0062988 hereinafter referred to as Sikaria, and Appenzeller et al. USPN7,571,321 hereinafter referred to as Appenzeller.
As per claim 7, Parry teaches the system of claim 1.
Parry does not explicitly disclose wherein: message further includes: a plurality of data sections including data; and 
a table of contents configured to indicate each data section of the plurality of data sections.
Sikaria teaches wherein: message further includes: a plurality of data sections including data (Sikaria paragraph [0062], [0066]-[0067], message data includes plurality of messages); and 
a table of contents configured to indicate each data section of the plurality of data sections (Sikaria paragraph [0067]-[0068], table of contents to indicate the plurality of messages).
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Parry with the teachings of Sikaria to include a plurality of data and a table of content to indicate the plurality of data in order to organize the log data message and to allow easy access to particular portions of the log data by using the table of contents.
Parry in view of Sikaria does not explicitly disclose the encryption engine is further configured to encrypt the table of contents.  
Appenzeller teaches encryption engine is further configured to encrypt payload of message (Appenzeller col 12 lines 1-5, col 13 lines 1-5, encrypt payload of message).  
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Parry in view of Sikaria with the teachings of Appenzeller to include encrypting the payload of a message in order to protect the payload from unauthorized entities.
Sikaria teaches a table of contents in the payload of a message and Appenzeller teaches encrypting payload of a message.  Therefore, the combination of Sikaria and Appenzeller teaches encryption engine is further configured to encrypt the table of contents.

As per claim 17, the claim claims a method essentially corresponding to the system claim 7 above, and is rejected, at least for the same reasons.
Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Parry, in view of Bragdon et al. US2020/0334135 hereinafter referred to as Bragdon.
As per claim 10, Parry teaches the system of claim 9, wherein: the telemetry data manager is further configured to: store a private encryption key from a public-private key pair for the second encryption key; the storage device telemetry data includes at least one data type selected from: self-monitoring and reporting technology (SMART) data; non-volatile memory express (NVMe) data logs; dynamic storage device configuration data; event data logs; debug data; firmware management data; error data; and workload data; and the decryption engine is further configured to use the private encryption key to decrypt the first encryption key from the encrypted first encryption key (Parry paragraph [0021], [0027], [0029], [0031], log data comprises a plurality of types of data such as debug data.  Encrypt symmetric key with public key.  Send encrypted payload to server.  Server decrypts encrypted symmetric key with private key and decrypts encrypted log data with symmetric key).  
Parry does not explicitly disclose display log data on a user interface.
Bragdon teaches display log data on a user interface (Bragdon paragraph [0036], [0039], [0068], [0078], display received log data).
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Parry with the teachings of Bragdon to include displaying received log data to a user in order to allow a user to view the received log data in order to perform debugging analysis. 

As per claim 20, the claim claims a system essentially corresponding to the system claims 1 and 10 above, and is rejected, at least for the same reasons.

Allowable Subject Matter
Claim 8 would be allowable if rewritten to overcome the rejection(s) under 35 USC 101, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Claims 18-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY TSANG whose telephone number is (571)270-7959. The examiner can normally be reached M-F 8am - 5pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr can be reached on (571) 272-3739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HENRY TSANG/             Primary Examiner, Art Unit 2495